            Case 2:18-cr-00131-RAJ Document 1535 Filed 03/31/21 Page 1 of 2




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
      UNITED STATES OF AMERICA,                        NO. 2:18-cr-00131-RAJ
10
                                     Plaintiff,
11                                                     ORDER ON DEFENDANT’S
                       v.                              MOTION FOR RECONSIDERATION
12
                                                       AND FOR APPOINTMENT OF NEW
13    JEROME RAY WILSON,
                                                       COUNSEL
                                     Defendant.
14
15
16         Jerome Ray Wilson is an inmate currently detained at Federal Correctional

17 Institution Sheridan, with a projected release date of November 6, 2023. On February 10,
18 2021, the Court denied his motion for compassionate release. Dkt. 1527. Now before the
19 Court is Mr. Wilson’s pro se motion for reconsideration of the Court’s order denying his
20 motion for compassionate release, which contains a request that the Court appoint new
21 counsel. Dkt. 1534.
22       “Motions for reconsideration are strongly disfavored.” W.D. Wash. Local Crim.

23 R. 12(b)(13). “The court will ordinarily deny such motions in the absence of a showing of
24 manifest error in the prior ruling or a showing of new facts or legal authority which could
25 not have been brought to its attention earlier with reasonable diligence.” Id.
26        Having considered Mr. Wilson’s motion, and the files and pleadings herein, the

27 Court finds that Mr. Wilson has failed to demonstrate manifest error, and has presented
28 no new evidence to justify reversal of the Court’s prior decision. The Court further finds


     ORDER - 1
           Case 2:18-cr-00131-RAJ Document 1535 Filed 03/31/21 Page 2 of 2




1 that Mr. Wilson has presented no evidence to justify appointment of new counsel to file a
2 renewed motion for compassionate release. For these reasons, Defendant Jerome Ray
3 Wilson’s motion for reconsideration and for appointment of new counsel is DENIED.
4
5         DATED this 31st day of March, 2021.
6
7                                                 A
8                                                 The Honorable Richard A. Jones
9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
